DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11 and 21-29) in the reply filed on 04/08/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al [US 9,395,727 B1] in view of Leyh et al [US 2016/0141754 A1].
In regards to claim 1. Smith in view of Leyh discloses a radar system for use in an autonomous driving vehicle (Fig. 1, 100 & Column 3, in lines 1-5), comprising: 
an antenna module (Fig. 3, 332 and 322) configured to generate radar data capturing a surrounding environment (Fig. 3, 312 & Column 11, in lines 57-67)
(Fig. 1, 100) configured to detect (Column 3, in lines 25-40) and identify a target (Column 7, in lines 39-50) in the surrounding environment from the radar data (Fig. 1, 126 and Fig. 3, 312) and to control the antenna module (Abstract & Fig. 3, 310 and 322 & Column 12, 1-67).
Smith does not specify an antenna module configured to radiate a transmission signal with a dual edge-fed slotted waveguide antenna in a plurality of directions and to generate radar data capturing a surrounding environment; and 
Leyh discloses an antenna module (Fig. 1, 10) configured to radiate a transmission signal (Fig. 1, 18 and 22) with a dual edge-fed slotted waveguide antenna (Fig. 5, 102 and 110 & Paragraph [0043]) in a plurality of directions (Fig. 5, 112) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Smith with an antenna module configured to radiate a transmission signal with a dual edge-fed slotted waveguide antenna in a plurality of directions for purpose of provides additional flexibility with regard to the placement of the radiating elements and thus the location of each radiated wave as disclosed by Leyh (Paragraph [0064]).
In regards to claim 2. Smith in view of Leyh discloses the radar system of claim 1, wherein the dual edge-fed slotted waveguide antenna comprises: 
a substrate (Leyh: Fig. 7, 124) comprising a plurality of radiating slots (Fig. 5, 102 and 110 & Paragraph [0043]) configured to radiate electromagnetic radiation from a radio frequency (RF) signal (Leyh: Fig. 1, 18 and 22) that is fed into the dual edge- fed slotted waveguide antenna  (Fig. 5, 102 and 110 & Paragraph [0043]); 
a first power splitter (Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124)and configured to serve as a feed to a first antenna section of the substrate in a first direction (Leyh: Fig. 1, 12, 14 and 16); and 
(Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124) and configured to serve as a feed to a second antenna section of the substrate (Leyh: Fig. 7, 124) in a second direction that is opposite to the first direction (Leyh: Fig. 1, 12, 14 and 16).
In regards to claim 3. Smith in view of Leyh discloses the radar system of claim 2, wherein the substrate (Smith: Fig. 6 & Column 22, in lines 35-50) comprises a layer of printed circuit board (PCB) substrate (Smith: Fig. 6 & Column 22, in lines 35-50).
In regards to claim 4. Smith in view of Leyh discloses the radar system of claim 3, wherein the PCB substrate (Smith: Fig. 6 & Column 22, in lines 35-50) comprises plating on a plurality of surfaces of the PCB substrate (Smith: Fig. 6 & Column 22, in lines 35-50 “a printed circuit board”) to form a waveguide (Smith Column 22, in lines 35-50 “The network of waveguide paths 600 can also be created by stamping a conductive material with a suitable die to impress the desired pattern of sidewalls into the material”).
In regards to claim 5. Smith in view of Leyh discloses the radar system of claim 4, wherein the waveguide is a slotted waveguide antenna (Smith Column 22, in lines 35-50 “The network of waveguide paths 600 can also be created by stamping a conductive material with a suitable die to impress the desired pattern of sidewalls into the material”).
In regards to claim 6. Smith in view of Leyh discloses the radar system of claim 2, wherein the substrate (Smith: Fig. 6 & Column 22, in lines 35-50 “a printed circuit board”) comprises a first set of vias that serve as termination vias and a second set of vias that are arranged orthogonal to the first set of vias (Smith: Fig. 6, 601-618).
In regards to claim 7. Smith in view of Leyh discloses the radar system of claim 6, wherein the first antenna section and the second antenna section (Smith: Fig. 6, 601-618) of the substrate (Smith: Fig. 6 & Column 22, in lines 35-50 “a printed circuit board”) share the first set of vias (Smith: Fig. 6, 601-618) at a boundary line (Smith: Fig. 6, line between 601 and 602) between the first antenna section and the second antenna section (Smith: Fig. 6, 601-618).
In regards to claim 8. Smith in view of Leyh discloses the radar system of claim 6, wherein the second set of vias (Smith: Fig. 6, 601-618) are arranged at a periphery on each side of each of the first antenna section and the second antenna section (Smith: Fig. 6, 601-618).
In regards to claim 9. Smith in view of Leyh discloses the radar system of claim 6, wherein the first set of vias (Smith: Fig. 6, 601-618) are located at a distance that corresponds to a quarter of a wavelength (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47) from a slot in each of the first antenna section and the second antenna section that is closest to the first set of via (Smith: Fig. 6, 601-618).
In regards to claim 10. Smith in view of Leyh discloses the radar system of claim 2, wherein a slot in the first antenna section (Smith: Fig. 6, 601-618) is located at a distance that corresponds to half of a wavelength (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47) from a slot in the second antenna section (Smith: Fig. 6, 601-618) that is closest to the first antenna section (Smith: Fig. 6, 601-618).
In regards to claim 11. Smith in view of Leyh discloses the radar system of claim 2, wherein each slot in the first antenna section (Smith: Fig. 6, 601-618) is equidistant from corresponding slots in the second antenna section (Smith: Fig. 6, 601-618), and wherein slots in the first antenna section (Smith: Fig. 6, 601-618) and the second antenna section (Smith: Fig. 6, 601-618) are configured to radiate in phase and to generate constructive interference in a far-field (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47).
In regards to claim 21. Smith in view of Leyh discloses a method of operating a radar system for use in an autonomous driving vehicle (Fig. 1, 100 & Column 3, in lines 1-5), comprising.
generating (Fig. 3, 332 and 322)  radar data from reflected transmission signal from a target in the surrounding environment (Fig. 3, 312 & Column 11, in lines 57-67)
detecting (Fig. 1, 100) the target (Column 3, in lines 25-40 & Column 7, in lines 39-50) based on the generated radar data (Fig. 1, 126 and Fig. 3, 312); and identifying the target after the detecting (Fig. 1, Column 3, in lines 25-40 & Column 7, in lines 39-50) into a surrounding environment of the autonomous driving vehicle (Fig. 1, 100 & Column 3, in lines 1-5)
Smith does not specify radiating a transmission signal via a dual edge-fed slotted waveguide antenna in a plurality of directions; 
Leyh discloses radiating (Fig. 1, 10, 18 and 22) a transmission signal via a dual edge-fed slotted waveguide antenna (Fig. 5, 102 and 110 & Paragraph [0043]) in a plurality of directions  (Fig. 5, 112);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Smith with an antenna module configured to radiate a transmission signal with a dual edge-fed slotted waveguide antenna in a plurality of directions for purpose of provides additional flexibility with regard to the placement of the radiating elements and thus the location of each radiated wave as disclosed by Leyh (Paragraph [0064]).
In regards to claim 22. Smith in view of Leyh discloses the method of claim 21, wherein the dual edge-fed slotted waveguide antenna comprises: 
a substrate (Leyh: Fig. 7, 124) comprising a plurality of radiating slots (Fig. 5, 102 and 110 & Paragraph [0043]) configured to radiate electromagnetic radiation from a radio frequency (RF) signal (Leyh: Fig. 1, 18 and 22) that is fed into the dual edge- fed slotted waveguide antenna  (Fig. 5, 102 and 110 & Paragraph [0043]); 
a first power splitter (Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124)and configured to serve as a feed to a first antenna section of the substrate in a first direction (Leyh: Fig. 1, 12, 14 and 16); and 
a second power splitter (Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124) and configured to serve as a feed to a second antenna section of the substrate (Leyh: Fig. 7, 124) in a second direction that is opposite to the first direction (Leyh: Fig. 1, 12, 14 and 16).
In regards to claim 23. Smith in view of Leyh discloses the method of claim 22, further comprising: prior to the radiating of the transmission signal (Smith: Fig. 3, 312 & Abstract), feeding a radio frequency (RF) signal (Smith: Fig. 3, 312 & Abstract) into the dual edge-fed slotted waveguide antenna (Leyh: Fig. 3, 104-108 & Fig. 5, 102 and 110 & Paragraph [0043]), wherein the feeding (Leyh: Fig. 1, 20 and 18-22) further comprises feeding a split signal into each of the first antenna section and the second antenna section (Leyh: Fig. 1, 12, 14 and 16) of the substrate (Leyh: Fig. 7, 124).
In regards to claim 24. Smith in view of Leyh discloses a radar system (Fig. 1, 100 & Column 3, in lines 1-5), comprising: 
a transceiver (Fig. 3, 322-320 & Column 11, in lines 58-67 to Column 12, in lines 1-67) configured for receiving reflected RF signal from a target in an environment (Column 3, in lines 27-40); and 
a perception module (Fig. 1, 100) configured to detect (Column 3, in lines 25-40) and identify the target (Column 7, in lines 39-50) in the environment from the reflected RF signal (Fig. 1, 126 and Fig. 3, 312 & Abstract & Fig. 3, 310 and 322 & Column 12, 1-67).
Smith does not specify a waveguide antenna comprising: a substrate comprising a plurality of radiating slots configured to radiate an electromagnetic radiation from a radio frequency (RF) signal that is fed into the waveguide antenna; a first power splitter coupled to the substrate and configured to serve as a feed to a first antenna section of the substrate in a first direction; and a second power splitter coupled to the substrate and configured to serve as a feed to a second antenna section of the substrate in a second direction that is opposite to the first direction;
Leyh discloses a waveguide antenna (Fig. 1-5 & Paragraph [0043 & 0060]) comprising: a substrate (Leyh: Fig. 7, 124) comprising a plurality of radiating slots (Fig. 5, 102 and 110 & Paragraph [0043]) configured to radiate an electromagnetic radiation from a radio frequency (RF) signal that is fed (Leyh: Fig. 1, 18 and 22) into the waveguide antenna (Fig. 1-5 & Paragraph [0043 & 0060]); a first power splitter (Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124) and configured to serve as a feed to a first antenna section of the substrate in a first direction (Leyh: Fig. 1, 12, 14 and 16); and a second power splitter (Leyh: Fig. 1, 20) coupled to the substrate (Leyh: Fig. 7, 124) and configured to serve as a feed to a second antenna section of the substrate (Leyh: Fig. 7, 124) in a second direction that is opposite to the first direction (Leyh: Fig. 1, 12, 14 and 16); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Smith with a waveguide antenna comprising: a substrate comprising a plurality of radiating slots configured to radiate an electromagnetic radiation from a radio frequency (RF) signal that is fed into the waveguide antenna; a first power splitter coupled to the substrate and configured to serve as a feed to a first antenna section of the substrate in a first direction; and a second power splitter coupled to the substrate and configured to serve as a feed to a second antenna section of the substrate in a second direction that is opposite to the first direction for purpose of provides additional flexibility with regard to the placement of the radiating elements and thus the location of each radiated wave as disclosed by Leyh (Paragraph [0064]).
In regards to claim 25. Smith in view of Leyh discloses the radar system of claim 24, wherein the substrate (Smith: Fig. 6 & Column 22, in lines 35-50 “a printed circuit board”) comprises a first set of vias that serve as termination vias and a second set of vias that are arranged orthogonal to the first set of vias (Smith: Fig. 6, 601-618).
In regards to claim 26. Smith in view of Leyh discloses the radar system of claim 25, wherein the first antenna section and the second antenna section (Smith: Fig. 6, 601-618) of the substrate (Smith: Fig. 6 & Column 22, in lines 35-50 “a printed circuit board”) share the first set of vias (Smith: Fig. 6, 601-618) at a boundary line (Smith: Fig. 6, line between 601 and 602) between the first antenna section and the second antenna section (Smith: Fig. 6, 601-618), and wherein the second set of vias (Smith: Fig. 6, 601-618) are arranged at a periphery on each side of each of the first antenna section and the second antenna section (Smith: Fig. 6, 601-618).
In regards to claim 27. Smith in view of Leyh discloses the radar system of claim 25, wherein the first set of vias (Smith: Fig. 6, 601-618) are located at a distance that corresponds to a quarter of a wavelength (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47) from a slot in each of the first antenna section and the second antenna section that is closest to the first set of vias (Smith: Fig. 6, 601-618).
In regards to claim 28. Smith in view of Leyh discloses the radar system of claim 24, wherein a slot in the first antenna section (Smith: Fig. 6, 601-618) is located at a distance that corresponds to half of a wavelength (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47) from a slot in the second antenna section (Smith: Fig. 6, 601-618) that is closest to the first antenna section (Smith: Fig. 6, 601-618).
In regards to claim 29. Smith in view of Leyh discloses the radar system of claim 24, wherein each slot in the first antenna section (Smith: Fig. 6, 601-618) is equidistant from corresponding slots in the second antenna section (Smith: Fig. 6, 601-618), and wherein, slots in the first antenna section (Smith: Fig. 6, 601-618) and the second antenna section (Smith: Fig. 6, 601-618) are configured to radiate in phase and to generate constructive interference in a far-field (Smith: Column 13, in lines 55-67 to Column 14, in lines 1-47).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844